United States Court of Appeals
                        For the First Circuit

No. 04-2635

              AMERICAN EMPLOYERS' INSURANCE COMPANY,

                        Plaintiff, Appellant,

                                      v.

              SWISS REINSURANCE AMERICA CORPORATION,

                            Defendant, Appellee.


     The opinion of this court issued on June 27, 2005, is amended

as follows:

     On the cover sheet, replace "[Hon. William G. Young, U.S.

District   Judge]"   with    "[Hon.   Joseph   L.   Tauro,   U.S.   District

Judge]".